Citation Nr: 1603409	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia; and if so, whether compensation under 38 U.S.C.A. § 1151 is warranted. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that it has previously issued a decision in August 2008 on this matter, wherein the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for tremors was denied.  The August 2008 decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

The Veteran subsequently filed a claim in January 2009 to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, again as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia.  Without addressing whether the Veteran had submitted new and material evidence sufficient to reopen the § 1151 claim pursuant to the provisions of 38 C.F.R. § 3.156(a), the RO in a July 2009 rating decision proceeded to deny the Veteran's claim after considering the new evidence the Veteran submitted.  The Veteran filed a notice of disagreement (NOD) in April 2010 as to the July 2009 rating decision.  The RO thereafter issued a statement of the case (SOC) in April 2013 continuing the denial of the § 1151 claim, and the Veteran appealed the denial to the Board in April 2013. 

Despite the fact that the RO reopened the Veteran's § 1151 claim without engaging in a new and material evidence analysis as required under 38 C.F.R. § 3.156(a), the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen the Veteran's § 1151 claim and consider it on the merits, regardless of the RO's action.  Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue before the Board has been recharacterized on the title page as a determination of whether new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia.

The Veteran requested in his April 2013 substantive appeal that he have a hearing before a member of the Board at his local RO before the Board adjudicated his appeal.  Thereafter, in a statement dated in May 2015, the Veteran informed VA that he was withdrawing his request for a hearing and that he wanted his appeal forwarded to the Board.  The Veteran's request for a hearing is hereby withdrawn.  38 C.F.R. § 20.705(e)(2015).

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The reopened claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  In an August 2008 decision, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia; and, by operation of law that  decision became final based on the evidence of record at the time. 

2.  Evidence received since the August 2008 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia and raises a reasonable possibility of substantiating such claim. 
CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100. (2015).


2.  New and material evidence has been received, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  
As the Board's decision to reopen the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, the Board's decision to reopen the claim is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Current Claim to Reopen

The Veteran filed his original claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, in December 2003.  After a denial by the RO in a May 2004 rating decision, the Veteran filed his NOD in June 2004, which was followed by a September 2004 SOC continuing the denial of the claim.  Thereafter, the Veteran submitted his substantive appeal in April 2005.  The Board denied the Veteran's claim in an August 2008 decision.  As discussed previously, that decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

As the August 2008 Board decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence of record when the Board made its decision in August 2008 included VA treatment records from the San Francisco VA medical center (VAMC) and the San Bruno Community Based Outpatient Clinic (CBOC), dating from March 1985 to January 2008, which documented the Veteran's course of treatment for schizophrenia with the VA.  In addition, the Veteran's treating physician, a Dr. Azzam, provided two opinions dated in April 2004 and in March 2005 regarding the history and etiology of the Veteran's symptoms of tremors.  In the April 2004 opinion, Dr. Azzam opined that it was "unclear whether [the Veteran's] tremor is due to Parkinson's Disease, or an idiopathic tremor secondary to chronic treatment with typical antipsychotic agents (i.e. Tardive Dyskinesia)."  

Thereafter, in the March 2005 opinion, Dr. Azzam opined that the Veteran's tremor "is most likely a form of tardive dyskinesia."  In support thereof, Dr. Azzam first stated that the Veteran "had been treated with typical neuroleptics for many years without adverse effects."  Dr. Azzam then went on to describe how the Veteran was switched to atypical neuroleptics in an effort to treat the "negative symptoms of schizophrenia", including affective flattening, avolition, and asociality.  According to Dr. Azzam, the Veteran developed his tremor symptoms in more recent years.  Furthermore, Dr. Azzam noted that the Veteran had not shown any other signs of Parkinson's Disease, including rigidity, bradykinesia, or postural instability.  Dr. Azzam then referred to three documents included with his opinion which outlined medical research on tardive dyskinesia, all of which Dr. Azzam asserted supported his conclusion that "tardive dyskinesia can present as a tremor exactly like Mr. [redacted]."

Based on a thorough review of the VA treatment records and the two medical opinions from Dr. Azzam, the Board in the August 2008 decision determined that there was "no indication that VA acted negligently in prescribing the anti-psychotic medication for the Veteran's schizophrenia."  Board Decision, 13.  Moreover, the Board determined that the "record reflects that the Veteran himself consented to prescription of the anti-psychotic medication, with the knowledge that the medication was causing the tremors".  Id. 

The evidence received since the August 2008 Board decision consists of additional VA treatment records documenting the Veteran's course of treatment for his schizophrenia at the San Francisco and Palo Alto VAMCs and the San Bruno CBOC dated from February 2010 to September 2013.  In addition, the Veteran submitted a medical opinion from a Dr. Wittlin, dated in December 2008.  The Veteran has also submitted lay statements in support of his request to reopen his underlying § 1151 claim. 

VA treatment records dated from February 2010 to September 2013 indicate that the Veteran's symptoms of tremors have fluctuated in terms of severity.  In an outpatient record dated in March 2010, the Veteran was noted as stating his belief that he began to develop his tremor symptoms shortly after beginning treatment for schizophrenia and that those symptoms have gradually increased in severity since that point.  Thereafter, in outpatient records dated in September and October 2012, the Veteran reported that his symptoms have been greatly reduced and it was noted that he did not present with any symptoms during a physical examination.  However, in January 2013, the tremor was noted to present when the Veteran was resting.  In an August 2013 outpatient record, the Veteran was listed as having been diagnosed with pseudo-parkinsonian tremors attributed to tardive dyskinesia.  The reporter also noted that the tremor symptoms initiated in 1996 after the Veteran began treatment for his schizophrenia with a prescription of lithium and thorazine. 

In his December 2008 opinion, Dr. Wittlin indicated that he had been treating the Veteran at the San Bruno CBOC since July 2006.  He stated that upon the Veteran's request he reviewed the Veteran's VA treatment records dating back to 1996, and noted two instances, April 19, 1998, and November 8, 1998, when the Veteran was prescribed new antipsychotic medication.  Dr. Wittlin then went on to state that he was "unable to locate any documentation in the medical record of discussion of side effects with the patient on those 2 visits nor on visits around the same dates." 

When considered with the previous evidence of record, Dr. Wittlin's December 2008 opinion constitutes new and material evidence to reopen the § 1151 claim, as it raises the suggestion that the Veteran did not give informed consent to the course of treatment for his schizophrenia when he was prescribed two new anti-psychotic medications on April 19, 1998 and November 8, 1998.  This evidence relates to an unestablished fact necessary to substantiate the § 1151 claim, namely, evidence that VA was negligent in failing to secure the Veteran's informed consent for the prescription of anti-psychotic medication.  The Board previously concluded in its August 2008 decision that the Veteran consented to prescription of anti-psychotic medication, with the knowledge that the medication was causing the tremors.  Dr. Wittlin's opinion, which is presumed credible, is material as it directly refutes this conclusion, and raises a reasonable probability of substantiating the claim.  Accordingly, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, must be reopened. 


ORDER

The appeal to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, is granted. 


REMAND

Prior to considering the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for nonservice-connected schizophrenia, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159. 

The Veteran contends that his tremor symptoms developed as a result of his use of anti-psychotic medication prescribed to him by the Department of Veterans Affairs in his course of treatment for nonservice-connected schizophrenia.  Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability under § 1151 if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 
To determine whether additional disability exists within the meaning of 38 U.S.C.A. § § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. 38 C.F.R. § 3.361(b) (2013).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Pursuant to 38 C.F.R. § 17.32(b) , all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Here, the Board does not have sufficient medical evidence upon which it can base its determination as to whether the Veteran's tremor symptoms constitute an additional disability for the purposes of 38 U.S.C.A. § § 1151.  Furthermore, there is no medical opinion of record as to the issue of whether in the course of treatment of the Veteran's schizophrenia  (i) VA either failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Moreover, there is no medical opinion of record as to whether a reasonable health care provider would have foreseen the Veteran's development of tremors as a result of his use of anti-psychotic medication.  

At most, the April 2004 and March 2005 opinions from Dr. Azzam reflect his belief that the Veteran's tremor symptoms are a manifestation of tardive dyskinesia, and suggest that the Veteran's use of anti-psychotic medication resulted in his development of tardive dyskinesia and by extension his tremor symptoms.  Dr. Azzam did not specifically address the issue of whether the Veteran's tremor symptoms constitute an additional disability for the purposes of 38 U.S.C.A. § 1151.  Nor does Dr. Azzam provide any opinion whatsoever as to whether the development of tardive dyskinesia was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or whether the development of tardive dyskinesia was not reasonably foreseeable. 

As for the December 2008 opinion from Dr. Wittlin, it only suggests that the Veteran did not provide informed consent to the prescription of certain anti-psychotic medication on April 19, 1998 and November 8, 1998.  Dr. Wittlin does not offer any opinion regarding whether the Veteran's tremor symptoms constitute an additional disability under 38 U.S.C.A. § 1151, nor does he offer any opinion as to whether the development of the Veteran's tremor symptoms was the result of fault on VA's part.  For that matter, although his opinion is some evidence to consider when determining whether the Veteran provided informed consent for the course of treatment of his schizophrenia, Dr. Wittlin does not provide an ultimate determination as to whether the Veteran gave informed consent overall to the course of treatment that takes into consideration the provisions of 38 C.F.R. § 17.32. 

Accordingly, a VA medical examination is necessary to provide an opinion as to whether the Veteran's development of tremor symptoms constitutes an additional disability under 38 U.S.C.A. § 1151, and, if so, whether in furnishing that course of treatment VA either failed to exercise the degree of care that would be expected of a reasonable health care provider or VA failed to get the Veteran's informed consent. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's current treatment from the San Francisco and/or Palo Alto VAMCs. 

2. After completion of the foregoing, afford the Veteran
an appropriate VA examination to evaluate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for tremors, claimed as due to medication prescribed by the Department of Veterans Affairs for schizophrenia. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his tremor symptoms.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the medical records documenting the Veteran's initial complaints of tremor symptoms in March 1985 and the history of the Veteran's use of prescription anti-psychotic medication from March 1985 to the present.  In addition, the examiner should review the April 2004 and March 2005 opinions from Dr. Azzam as well as the December 2008 opinion from Dr. Wittlin. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional disability manifested as tremor symptoms as a result of his use of anti-psychotic medication prescribed to him in the course of his treatment by VA for schizophrenia. 

If an additional disability that manifests with tremor symptoms is identified to be a result of the Veteran's use of anti-psychotic medication prescribed to him in the course of his treatment by VA for schizophrenia, the examiner should also opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

If an additional disability that manifests with tremor symptoms is identified to be a result of the Veteran's use of anti-psychotic medication prescribed to him in the course of his treatment by VA for schizophrenia, the examiner should also opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that VA furnished anti-psychotic medication without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3. After completion of the foregoing, readjudicate the
§ 1151 claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


